Title: From John Adams to Benjamin Stoddert, 4 September 1799
From: Adams, John
To: Stoddert, Benjamin


Private.
SirQuincy Sept 4th 1799



I have received your kind letter of the 29th. of August, & I thank you for the friendly sentiments expressed in it, in your private character.—You urge me to join you & the other public officers at Trenton, before our ministers depart from France, & this from considerations, which relate more immediately to myself, as well as others of a public nature. For myself I have neither hopes nor fears—but if I could see any public necessity or utility in my presence at Trenton, I would undertake the journey, however inconvenient to myself or my family. I would not indeed hesitate, if it were only to give any reasonable satisfaction, to the “best disposed & best informed men.” But you must be sensible that for me, to spend two or three months at Trenton with unknown accomodations, cannot be very agreeable. Alone & in private, I can put up with any thing, but in my public station, you know I cannot. The terms of accommodation with France were so minutely considered and discussed by us all, before I took leave of you at Philadelphia, that I suppose there will be no difference of sentiments among us. The draught will soon be laid before you. If any considerable difference should unexpectedly arise between the heads of department, I will come at all events. Otherwise I see no necessity for takeing a step, that will give more eclat to the business, than I think it deserves.—I have no reason nor motive to precipitate the departure of the envoys. If any information of recent events in Europe should arrive, which in the opinion of the heads of department or of the envoys themselves, would render any alteration in their instructions necessary or expedient, I am perfectly willing, that their departure should be suspended, untill I can be informed of it, or untill I can join you. I am well aware of the possibility of events, which may render a suspension for a time of the mission very proper. France has always been a pendulum. The extremest vibration to the left has always been suddenly followed by the extreamest vibration to the right. I fear however that the extreamest vibration has not yet been swung.
Upon this subject I sollicit your confidential communications, by every post. As I have ever considered this maneuvre of the French as the deepest and subtlest, which the genius of the Directory & their minister has ever invented for the division of our people, I am determined, if they ever succeed in it, the world shall be convinced, that their success was owing either to want of capacity or want of support in


John AdamsP.S. Though I have marked this letter private, you may use it at your discretion for the purposes intended.J. A.